GEORGE W. DRAPER III, Judge.
I concur in the principal opinion. Yet, I choose to write separately to discuss the implications of a pretextual explanation during a Batson challenge. I agree there was an insufficient record from which the trial court could have sustained Carter’s Batson challenge for pretext. However, had Carter placed some sort of explanation on the record regarding how the State’s proffered pretextual reasons for its strikes were discriminatory, there would have been enough to sustain his Batson challenge.
In making his Batson challenge, Carter first identified the specific members of the venire panel struck by the State. The State then proffered its race-neutral reason for striking those venirepersons, claiming they were familiar with the area of the crime. At this stage, any plausible expía-*692nation will be deemed race-neutral, even if there is a disparate impact on venireper-sons of a particular racial group. State v. Marlowe, 89 S.W.3d 464, 468-69 (Mo. banc 2002) (citing State v. Parker, 836 S.W.2d 930, 934 (Mo. banc 1992)).
Once the State offered its facially race-neutral reasons, it was incumbent upon Carter to demonstrate the State’s explanation was pretextual. This third step of the Batson analysis allows a party to demonstrate why the asserted race-neutral reason conceals invasive discrimination. State v. Letica, 356 S.W.3d 157, 165 (Mo. banc 2011). Courts may consider a non-exclusive list of factors that demonstrate pretext. State v. Bateman, 318 S.W.3d 681, 690-91 (Mo. banc 2010). “Objective factors bearing on the state’s motive to discriminate on the basis of race, such as the conditions prevailing in the community and the race of the defendant, the victim, and the material witnesses, are also worthy of consideration.” Id. at 691.
Carter failed to offer any additional reason explaining how mere familiarity with an area would be a pretext for discrimination nor did he present the census data that he later presented to the appellate court. Carter merely stated that “the record speaks.” The implication of Carter’s statements indicated that his pretext claim was that a venireperson’s familiarity with the area was a proxy for being African-American; yet, that argument was not articulated.
In this case, the area in question, Fairgrounds Park in north St. Louis City, is almost an exclusively African-American neighborhood. It is implausible to believe that a St. Louis City assistant circuit attorney and a St. Louis City trial judge were unaware of this historic neighborhood and its racial demographic. Carter did not explain this or make any sort of argument to the trial court for its consideration.
Carter failed to comply fully with the three-step analysis of Batson, which is designed to prevent discrimination masquerading as a race-neutral rationale. Since Carter failed to challenge the State’s explanation in the trial court as pretextual, he may not challenge the State’s explanation on appeal. See State v. Moore, 88 S.W.3d 31, 35 (Mo.App.E.D.2002); State v. Aziz, 861 S.W.2d 803, 806 (Mo.App.E.D.1993). Accordingly, I must concur with the principal opinion.